Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      			     Examiner’s Comments
	This application is in condition for allowance except for the presence of claims 2, and 10-13 which are directed to nonelected groups without traverse.  Accordingly, claims 2, and 10-13 have been canceled.
	       EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 07/30/2019, assigned serial 16/482,144 and titled “Vehicle Travel Control Device, and Vehicle Travel Control System.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 02/09/2022 have been fully considered and persuasive.  The previous 35 U.S.C. 112(a), and 112(b) rejection have been withdrawn.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  
The prior art closest to the subject matter of the claimed invention is the US 2016/0137197 A1 (Hayakawa reference) which discloses an acceleration suppression device for vehicle and acceleration method for the vehicle.  However, Hayakawa is not quite disclosing or even suggesting the features of “a device for controlling a host vehicle traveling in a lane and preceded by a group of vehicles including a head vehicle and an intermediate vehicle, the device comprising: a communication terminal disposed within a host vehicle and configured to communicate wirelessly with a data center external to the host vehicle to receive therefrom an indication of deceleration of the head vehicle; a brake controlled by a hydraulic brake pressure controller to change a braking force of the host vehicle based on the received indication of deceleration of the head vehicle such that the host vehicle decelerates in response to deceleration of the head vehicle before the intermediate vehicle decelerates in response to the deceleration of the head vehicle, thereby reducing delay in the host vehicle deceleration response and improving fuel consumption performance of the host vehicle.”
U.S. Pat. App. Pub. No. 2010/0256852 A1 (Mudalige reference), published on Oct. 7, 2010 and entitled "Platoon Vehicle Management," discloses a system and method for controlling a plurality of vehicles in a platoon.  In Mudalige, in a leader vehicle, the actual position of each of the plurality of vehicles which is not the leader vehicle is monitored; determining distances to operate the plurality of vehicles, selecting a respective commanded vehicle position, and operating each respective one of the plurality of vehicles based on said respective commanded vehicle position.  It is found that nothing in Mudalige discloses or even suggests the features of “a communication terminal disposed within a host vehicle and configured to communicate wirelessly with a data center external to the host vehicle to receive therefrom an indication of deceleration of the head vehicle; a brake controlled by a hydraulic brake pressure controller to change a braking force of the host vehicle based on the received indication of deceleration of the head vehicle such that the host vehicle decelerates in response to deceleration of the head vehicle before the intermediate vehicle decelerates in response to the deceleration of the head vehicle, thereby reducing delay in the host vehicle deceleration response and improving fuel consumption performance of the host vehicle.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/TUAN C TO/Primary Examiner, Art Unit 3667